DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Del Rosario on 11/4/2021.

The application has been amended as follows: 

1. (currently amended): An operating system configured to operate a plurality of mobile platforms installed on a plurality of vehicles, respectively, by using a frequency band, the system comprising: 

the plurality of mobile platforms each of which is configured to receive the mission from the operating terminal, and at least one of the plurality of mobile platforms configured to send a request to adjust and reallocate the bandwidth to the channel based on performance information about the mobile platforms that is obtained by the at least one of the plurality of mobile platforms,
wherein the bandwidth is reallocated in response to the request,
wherein the performance information comprises a driving mode of at least two vehicles from among the plurality of vehicles on which a mobile platform from among the plurality of mobile platforms is respectively installed, 
wherein the at least two vehicles comprise a first vehicle and a second vehicle, and the performance information indicates that the driving mode of the first vehicle is a remote-controlled driving mode and the driving mode of the second vehicle is an autonomous driving mode, and 
wherein a bandwidth allocated for the remote-controlled driving mode of the mobile platform is higher than a bandwidth allocated for the autonomous driving mode of the mobile platform.

2. (previously presented): The system of claim 1, wherein the operating terminal is configured to adjust and reallocate the bandwidth according to a priority of each of the mobile platforms generated based on the performance information about the mobile platforms, such that a priority of the first vehicle is higher than a priority of the second vehicle based on the performance information indicating that the driving mode of the first vehicle is the remote-controlled driving mode and the driving mode of the second vehicle is the autonomous driving mode.

3. (original): The system of claim 2, wherein the mobile platforms have respective priorities generated based on the performance information about the mobile platforms, and
wherein the priorities are generated and recorded in a priority table, and the priority table is transmitted to at least one of the mobile platforms from the operating terminal or is stored in the operating terminal.

4. (previously presented): The system of claim 1, wherein the performance information further comprises at least one of a type of the mission, a current situation of the at least two vehicles, and information on whether an event occurs with respect to the at least two vehicles.

5. (previously presented): The system of claim 4, wherein the performance information comprises the information on whether the event occurs with respect to the at least two vehicles, the event comprises an emergency situation or an urgent mission, and a highest priority is given to a mobile platform, among the mobile platforms, where the event occurs.

6. (previously presented): The system of claim 1, wherein the mobile platforms comprise a first mobile platform configured to receive performance information about the other mobile platforms, among the mobile platforms, and to send the request to adjust and reallocate bandwidths to channels of the mobile platforms according to the received performance information and performance information about the first mobile platform.

7. (previously presented): The system of claim 6, wherein the performance information of the mobile platforms is transmitted between the mobile platforms by using a part of one or more of 

8. (previously presented): The system of claim 1, wherein the operating terminal and  the mobile platforms receiving missions from the operating terminal from a first operating group, and 
wherein the operating terminal is configured to adjust and reallocate bandwidths to channels of the mobile platforms, respectively, based on the performance information about the mobile platforms of the first operating group and at least one another mobile platform of a second operating group which uses communications that interfere with communications used by the first operating group, based on determining by at least one of the operating terminal and the mobile platforms of the first operating group that there is a communication interference by the second operating group. 

9. (previously presented): The system of claim 8, wherein it is determined that there is the communication interference by the second operating group based on the operating terminal or at least one of the mobile platforms of the first operating group detecting an identifier different from an identifier of the first operating group.

10. (currently amended): A method of operating a plurality of mobile platforms installed on a plurality of vehicles, respectively, by using a frequency band, the method comprising: 
allocating, by an operating terminal, a bandwidth to a channel of each of the mobile platforms according to a mission of each of the mobile platforms to perform;  
sending, by at least one of the plurality of mobile platforms, a request to adjust and reallocate the bandwidth to the channel to the operating terminal based on current performance information about the mobile platforms that is obtained by the at least one of the plurality of mobile platforms; 

wherein the performance information comprises a driving mode of at least two vehicles from among the plurality of vehicles on which a mobile platform from among the plurality of mobile platforms is respectively installed,
wherein the at least two vehicles includes a first vehicle and a second vehicle, and the performance information indicates that the driving mode of the first vehicle is a remote-controlled driving mode and the driving mode of the second vehicle is an autonomous driving mode, and
wherein a bandwidth allocated for the remote-controlled driving mode of the mobile platform is higher than a bandwidth allocated for the autonomous driving mode of the mobile platform.

11. (previously presented): The method of claim 10, wherein the bandwidth is adjusted and reallocated according to a priority of each of the mobile platforms generated based on the performance information about the mobile platforms, such that a priority of the first vehicle is higher than a priority of the second vehicle based on the performance information indicating that the driving mode of the first vehicle is the remote-controlled driving mode and the driving mode of the second vehicle is the autonomous driving mode.

12. (original): The method of claim 11, wherein the mobile platforms have respective priorities generated based on the performance information about the mobile platforms, and
wherein the priorities are generated and recorded in a priority table, and the priority table is transmitted to at least one of the mobile platforms from the operating terminal or is stored in the operating terminal.

13. (previously presented): The method of claim 10, wherein the performance information further comprises at least one of a type of the mission, a current situation of the at least two vehicles, and information on whether an event occurs with respect to the at least two vehicles.

14. (previously presented): The method of claim 13, wherein the performance information further comprises the information on whether the event occurs with respect to the at least two vehicles, the event comprises an emergency situation or an urgent mission, and a highest priority is given to a mobile platform, among the mobile platforms, where the event occurs.

15. (original): The method of claim 10, wherein the sending the request to adjust an reallocate the bandwidth comprises: 
receiving, by a first mobile platform, performance information about the other mobile platforms, among the mobile platforms; and 
sending, by the first mobile platform, the request to the operating terminal based on the received performance information and performance information about the first mobile platform.

16. (previously presented): The method of claim 15, wherein the performance information of the mobile platforms is transmitted between the mobile platforms by using a part of one or more of channels of the mobile platforms or by using a communication scheme different from a communication scheme of the operating terminal. 

17. (previously presented): The method of claim 10, wherein the operating terminal and the  mobile platforms receiving missions from the operating terminal form a first operating group, and 

	detecting whether there is a communication interference by a second operating group, comprising at least one another mobile platform, which uses communications that interfere with communications used by the first operating group; and 
	adjusting and reallocating bandwidths to channels of the mobile platforms, respectively, according to the performance information about the mobile platforms of the first operating group and the at least one other mobile platform of the second operating group, based on detecting that there is the communication interference.

18. (previously presented): The method of claim 17, wherein it is determined that there is the communication interference by the second operating group based on the operating terminal or at least one of the mobile platforms of the first operating group detecting an identifier different from an identifier of the first operating group.

19. (currently amended): An operating terminal configured to control a plurality of mobile platforms by using a frequency band, the operating terminal comprising at least one processor, a communication interface, and a memory,
wherein the processor is configured to allocate a bandwidth to a channel of each of the mobile platforms according to a mission of each of the mobile platforms to perform, through the communication interface, 
wherein the processor is further configured to receive from at least one of the plurality of mobile platforms a request to adjust and reallocate the bandwidth to the channel based on performance information about the mobile platforms that is obtained by the at least one of the plurality of mobile platforms,
wherein the bandwidth is reallocated in response to the request,
wherein the performance information comprises a driving mode of at least two vehicles from among a plurality of vehicles on which a mobile platform from among the plurality of mobile platforms is respectively installed, 
wherein the at least two vehicles includes a first vehicle and a second vehicle, and the performance information indicates that the driving mode of the first vehicle is a remote-controlled driving mode and the driving mode of the second vehicle is an autonomous driving mode, and
wherein a bandwidth allocated for the remote-controlled driving mode of the mobile platform is higher than a bandwidth allocated for the autonomous driving mode of the mobile platform.

20. (previously presented): The operating terminal of claim 19, wherein the performance information further comprises at least one of a type of the mission, a current situation of the at least two vehicles, and information on whether an event occurs with respect to the at least two vehicles.


Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to accurately teach the claimed invention as further amended in the Examiner’s Amendment 11/4/2021. Specifically, the prior art fails to teach “a request to adjust and reallocate the bandwidth to the channel based on performance information about the mobile platforms that is obtained by the at least one of the plurality of mobile platforms,
wherein the bandwidth is reallocated in response to the request,” and “wherein the at least two vehicles comprise a first vehicle and a second vehicle, and the performance information indicates that the 
wherein a bandwidth allocated for the remote-controlled driving mode of the mobile platform is higher than a bandwidth allocated for the autonomous driving mode of the mobile platform.” These limitations in combination with the other limitations of the independent claim overcome the prior art and place the claims in condition for allowance.
Examiner cites Dao et al. (“Dao”) (US 20200112907 A1) in which one of a plurality of vehicles with V2X capabilities sends a request to a network controller for information regarding a specific route to be taken, wherein QoS capabilities related to the vehicle’s application and the specific route are returned. The QoS information causes the vehicle to modify its parameters including a driving mode wherein a higher bit rate i.e. bandwidth is used for remote controlled driving while less bandwidth is required for autonomous driving, thus comprising the performance information for this vehicle and a modification to bandwidth used. There are several key differences from the claimed invention including the content of the performance information as the vehicle in Dao only bases the request on its own driving mode information, and further Dao is not allocated a different bandwidth by a controller but rather modifies its application’s parameters. Thus Dao fails to teach “a request to adjust and reallocate the bandwidth to the channel based on performance information about the mobile platforms that is obtained by the at least one of the plurality of mobile platforms,
wherein the bandwidth is reallocated in response to the request,” and “wherein the at least two vehicles comprise a first vehicle and a second vehicle, and the performance information indicates that the driving mode of the first vehicle is a remote-controlled driving mode and the driving mode of the second vehicle is an autonomous driving mode” as claimed.
Previously cited Jang et al. (US 20090164638 A1) teaches a remote control center operating multiple robot vehicles via remote control over a wireless channel, and modifying channel bandwidths of the robots based on requests and priority of imaging the robots are performing, however there is no mention of autonomous driving or the claimed performance information, thus the limitations cited above and “wherein a bandwidth allocated for the remote-controlled driving mode of the mobile platform is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/             Primary Examiner, Art Unit 2478